Case 20-10833-CMG        Doc 16    Filed 05/21/20 Entered 05/21/20 08:41:43        Desc Main
                                  Document      Page 1 of 2



  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY
  Caption in Compliance with
  D.N.J.LBR 9004-1

  STEWART LEGAL GROUP, P.L.
  Formed in the State of Florida
  Gavin N. Stewart, Esq.
  Of Counsel to Bonial & Associates, P.C.
  401 East Jackson Street, Suite 2340
  Tampa, FL 33602
  Tel: 813-371-1231/Fax: 813-371-1232
  E-mail: gavin@stewartlegalgroup.com
  Attorney for Creditor
                                                     Chapter 7
  In re:
                                                     Case No. 20-10833-CMG
  Saniye F. Muftuoglu,
                                                     Hearing Date: June 16, 2020

                                    Debtor.          Judge Christine M. Gravelle


               NOTICE OF MOTION TO VACATE AUTOMATIC STAY

TO:
       Saniye F. Muftuoglu
       295 Gemini Dr. Unit 3B
       Hillsborough, NJ 08844
       Debtor

       Michael McLaughlin
       Law Offices of Michael McLaughlin, LLC
       72 West End Avenue
       Somerville, NJ 08876
       Attorney for Debtor

       Andrea Dobin
       McManimon, Scotland & Baumann, LLC
       427 Riverview Plaza
       Trenton, NJ 08611

       PLEASE TAKE NOTICE that on June 16, 2020 at 10:00 AM or as soon thereafter as

counsel can be heard, the undersigned attorney for Specialized Loan Servicing LLC as servicing

agent for MEB LOAN TRUST IV (“Movant”), will move before United States Bankruptcy Court,
Case 20-10833-CMG         Doc 16      Filed 05/21/20 Entered 05/21/20 08:41:43            Desc Main
                                     Document      Page 2 of 2



Honorable Christine M. Gravelle, U.S.B.J., Courtroom Number 3, 402 East State Street, Trenton,

NJ 08608, for an Order Vacating the Automatic Stay with respect to the following property: 295

Gemini Dr., Unit 3B, Hillsborough Township, New Jersey, 08844 (“Property”).

       PLEASE TAKE FURTHER NOTICE that the Motion is based on the lack of equity in

the Property and the inadequate protection of Movant’s interest in the Property. Movant asserts

that the facts and law it relies upon in making this Motion are neither complicated nor unique, and

therefore no brief or legal memorandum is necessary pursuant to D.N.J. LBR 9013-1. Movant

shall rely on the Certification and Proposed Order attached hereto.

       PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief requested shall

be in writing, specify with particularity the basis for such objections, and be filed with and served

on counsel for Movant, Stewart Legal Group, P.L., 401 East Jackson Street, Suite 2340, Tampa,

FL 33602, so as to be received no later than seven (7) days before the return date. Unless objections

are timely filed and served, the Motion shall be deemed uncontested in accordance with D.N.J.

LRB. 9013(a).

Dated: May 21, 2020
                                       Stewart Legal Group, P.L.
                                       Attorney for Movant

                               By:     /s/Gavin N. Stewart
                                       Gavin N. Stewart
